
	

113 S1099 IS: Reducing Overlapping Payments Act
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1099
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Coburn (for himself,
			 Mr. Manchin, Mr. Flake, and Mr.
			 King) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To ensure that individuals do not simultaneously receive
		  unemployment compensation and disability insurance benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reducing Overlapping Payments
			 Act.
		2.Prohibition on
			 payment of benefits based on receipt of unemployment compensation
			(a)In
			 generalTitle II of the Social Security Act (42 U.S.C. 401 et
			 seq.) is amended by inserting after section 224 the following new
			 section:
				224A.Prohibition on payment of benefits based
		  on receipt of unemployment compensation(a)If for any month prior to the month in
				which an individual attains retirement age (as defined in section
				216(l)(1))—
							(1)such individual is entitled to benefits
				under section 223, and
							(2)such individual is entitled for such month
				to unemployment compensation,
							the total of
				the individual's benefits under section 223 for such month and of any benefits
				under subsections (b) through (h) of section 202 for such month based on the
				individual's wages and self-employment income shall be reduced to zero.(b)(1)Notwithstanding any
				other provision of law, the head of any Federal agency shall provide such
				information within its possession as the Commissioner may require for purposes
				of making a timely determination under this section for reduction of benefits
				payable under this title, or verifying other information necessary in carrying
				out the provisions of this section.
						(2)The Commissioner is authorized to
				enter into agreements with States, political subdivisions, and other
				organizations that administer unemployment compensation, in order to obtain
				such information as the Commissioner may require to carry out the provisions of
				this section.
						(3)Any determination by the Commissioner
				pursuant to this section shall be subject to the requirements described in
				section 205(b)(1), including provision of reasonable notice and opportunity for
				a hearing.
						(c)For purposes of
				this section, the term unemployment compensation has the meaning
				given that term in section 85(b) of the Internal Revenue Code of
				1986.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to benefits
			 payable for months beginning after 180 days after the date of enactment of this
			 Act.
			
